May 15, 2014




                                       JUDGMENT

                       The Fourteenth Court of Appeals
                            THE CITY OF HOUSTON, Appellant

NO. 14-13-00415-CV                          V.

                               MARY MCGOWEN, Appellee
                            ________________________________

      This cause, an appeal from the order denying the City of Houston’s plea to the
jurisdiction signed April 30, 2013, was heard on the transcript of the record. We have inspected
the record and find the trial court erred in denying the City’s plea. We therefore order the
judgment of the court below REVERSED and RENDER judgment dismissing appellee Mary
McGowen’s claims against appellee the City of Houston for lack of subject-matter jurisdiction.
We further order that all costs incurred by reason of this appeal be paid by appellee, Mary
McGowen. We further order this decision certified below for observance.